                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION

In re                                       :                         Chapter 11
                                            :
PROFESSIONAL FINANCIAL INVESTORS, INC., and :                         Case No. 20-30579
PROFESSIONAL INVESTORS SECURITY FUND, INC. :                          Case No. 20-30604
                                            :
                                            :                         (Jointly Administered Under
                     Debtors.               :                         Case No. 20-30579)


        AMENDED NOTICE OF UNOPPOSED MOTION FOR RELIEF FROM THE
               AUTOMATIC STAY, TO THE EXTENT APPLICABLE,
                TO ALLOW ADVANCEMENT, REIMBURSEMENT,
           AND/OR PAYMENT OF DEFENSE COSTS UNDER D&O POLICY
        PLEASE TAKE NOTICE that Leslie Wallach (the “Movant”), on behalf of herself,

Manuel Romero, Charlene Albanese, and Professional Financial Investors, Inc. (“PFI”)

(collectively, the “Insured Persons”), as former Chief Financial Officer of Professional Financial

of PFI, by and through the undersigned counsel, will move before The Honorable Hannah L.

Blumenstiel, United States Bankruptcy Judge, in her Courtroom 19, located at the United States

Bankruptcy Court for the Northern District of California, San Francisco Division, 450 Golden Gate

Avenue, San Francisco, CA 94102, via video teleconference, on August 19, 2021 at 10:00 a.m.,

or as soon thereafter as this matter can be heard, for an Order pursuant to Bankruptcy Code, 11

U.S.C. sections 105(a) and 362, and Federal Rule of Bankruptcy Procedure 4001, for relief from

the automatic stay, to the extent necessary, to allow insurers to pay, reimburse, and/or advance

defense costs relative to claims being asserted against the Insured Persons (the “Motion”). The

parties to this action have indicated that they do not oppose the relief requested herein.

        PLEASE TAKE FURTHER NOTICE THAT the hearing will not be conducted in the

presiding judge’s courtroom but instead will be conducted by telephone or video. All interested

parties should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information



Case: 20-30604      Doc# 783      Filed: 07/26/21     Entered: 07/26/21 13:32:53        Page 1 of 3
about court operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides

information regarding how to arrange a telephonic or video appearance. If you have any questions

regarding how to appear at a court hearing, you may contact the Bankruptcy Court by calling 888-

821-7606 or by using the Live Chat feature on the Bankruptcy Court’s website.


Dated: July 26, 2021

                                            Respectfully submitted,



                                    By:
                                            Gabriel Z. Reynoso (CA SBN 234027)
                                            Winget, Spadafora & Schwartzberg, LLP
                                            1900 Avenue of the Stars, Suite 450
                                            Los Angeles, CA 90067
                                            Tel.: (310) 836-4800
                                            Fax: (310) 836-4801
                                            Reynoso.g@wssllp.com

                                            Counsel for Movant Leslie Wallach




                                               2

Case: 20-30604     Doc# 783     Filed: 07/26/21    Entered: 07/26/21 13:32:53       Page 2 of 3
                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 26, 2021, the foregoing was electronically filed.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s system.




                                                 Gabriel Z. Reynoso




                                                   3

Case: 20-30604       Doc# 783      Filed: 07/26/21      Entered: 07/26/21 13:32:53          Page 3 of 3
